Citation Nr: 1709839	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent for residuals of a cervical spine injury with degenerative disc disease (hereinafter "cervical spine condition) prior to February 17, 2010; and an evaluation in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for a cervical spine condition, evaluated at 10 percent disabling, effective June 6, 2006.  During the course of the appeal, in an April 2010 rating decision, the RO increased the disability evaluation to 20 percent disabling, effective February 17, 2010.  

The Veteran testified at a Travel Board hearing before the Board in July 2015.  A transcript of the hearing is of record.  

The Board notes that following the issuance of the March 2016 Supplemental Statement of the Case (SSOC), new evidence was associated with the claims file (a March 2016 cervical spine imaging study) without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  However, the Veteran, through his representative, provided a waiver of additional evidence in the December 15, 2016 appellant's post-remand brief.   See 38 C.F.R. § 20.1304 (2016).

The issue was previously remanded by the Board in November 2015 for additional development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  Prior to January 2, 2009, the Veteran's cervical spine condition has been manifested by pain and limitation of motion to, at worst, 45 degrees; however, was not productive of ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes having a total duration of at least two weeks over the previous 12 months.  

2.  Effective January 2, 2009, the Veteran's cervical spine condition has been manifested by pain and limitation of motion to, at worst, 20 degrees; however, was not productive of ankylosis or incapacitating episodes having a total duration of at least four weeks over the previous 12 months. 


CONCLUSIONS OF LAW

1.  For the period prior to January 2, 2009, the criteria for a rating in excess of 10 percent for cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Effective January 2, 2009, the criteria for a 20 percent rating, but no higher, for cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has disagreed with an initial rating following the grant of service connection for a cervical spine condition, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.

Increased ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  
 
The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's cervical spine has been rated under DC 5243.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the cervical spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  
When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Factual background

By way of history, the Veteran initially filed a claim of entitlement to service connection for a cervical spine condition in June 2006 and the claim was initially denied in an October 2006 AOJ rating decision.  Thereafter, service connection was granted in an April 2009 RO rating decision, effective June 6, 2006 (the date of the original claim).  As noted above, during the course of the appeal, the condition was increased to 20 percent disabling in an April 2010 AOJ rating decision, effective February 17, 2010 (the date of an updated VA examination).  

VA treatment records from 2005 through 2015 reflect complaints and treatment of chronic neck pain.  An April 2005 X-ray revealed cervical spine degenerative changes at C5-C6.  Treatment for the condition includes medication and chiropractic care.  The Veteran described pain which radiated from his neck to his bilateral upper extremities.  For example, in a February 14, 2011 VA physical therapy outpatient initial evaluation, the Veteran reported neck pain with numbness down both arms.  He reported that he was unable to work.  The Veteran had 5/5 strength in the bilateral upper extremities.  Range of motion was not documented in degrees.  There was no antalgic gait.  The Veteran moved with apparent ease.  He reported pain all over with sitting and standing.  The Veteran reported that he could not complete the evaluation because he was hurting too much.  VA treatment records also reflect complaints of numbness in his hands from 2007, in a January 9, 2007 record, a VA treating physician suspected carpel tunnel syndrome.  In an October 12, 2007 record, it was reported that numbness in his hands was worse despite wrist splints from neurology.  Paresthesias symptoms were denied in the hands in more recent treatment records.  See VA treatment records dated November 5, 2013. 

Private chiropractic treatment records from April 2006 show range of motion testing, in degrees, resulted in flexion to 45 with pain, extension to 40; right rotation to 60 with pain and left rotation to 55 with pain.  There was no range of motion testing documented for right or left lateral flexion.  The Veteran had a positive Spurling compression with radiating pain into his left shoulder and a positive Soto hall test.  See private treatment records received July 21, 2008.  

The Veteran submitted a statement dated October 7, 2007 which detailed pain from both lumbar and cervical conditions.  Pain impacted his quality of life, such as playing with his granddaughter or driving.  Pain occurred if he sat or stood too long.  His profession as a trainer required him to be on his feet all day and at the end of a work day he could not get pain relief for his back or neck.  He had constant pain that restricted him to bed for days at a time.  He stated that his neck condition was the same level of degeneration as his back condition and he now suffered constant pain that extended to his shoulders and numbing in his hands and fingers.  See notice of disagreement received October 12, 2007.

The Veteran was afforded a VA cervical and lumbar spine examination in April 2008.  The Veteran was diagnosed with degenerative disc disease of the cervical spine.  The course of the condition since onset was stable.  The Veteran took medications for the condition; the response to treatment was fair with no side effects.  There was no history of hospitalization or surgery.  There was no history of trauma to the spine or neoplasm.  There was no history of urinary incontinence, urgency, retention requiring catheterization or frequency.  There was no nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, leg or foot weakness, falls, visual dysfunction or dizziness.  Paresthesias were related to the claimed disability.  There was no history of fatigue, weakness, or spasms.  There was decreased motion, stiffness and pain located in the neck.  The pain in the neck was described as a sharp to dull ache, mild in severity, constant and daily.  There was radiation of pain to the left arm and left buttocks, described as a dull ache.  There were severe flare-ups reported which occurred every 2 to 3 weeks and lasted 3 to 7 days.  Medication was an alleviating factor.  The Veteran had no incapacitating episodes for the cervical region during the prior 12 months.  There were incapacitating episodes related to the Veteran's lumbar spine (6 days in the prior 12 month period indication with a notation that it was not documented in records).  The Veteran did not use any devices or aids and there was no limitation to walking.  

Upon physical examination, range of motion testing of the cervical spine, in degrees, resulted in active and passive flexion to 50; active and passive extension to 45, with pain at 30; active and passive right lateral flexion to 45, with pain at 45; active and passive left lateral flexion to 45; and active and passive right and left lateral rotation to 80, with pain at 80.  The resisted isometric movement was normal for all range of motion testing.  For flexion, there was no pain on active or passive motion or upon repetitive use; there was no additional loss of motion on repetitive use.  For extension, right and left lateral flexion and right and left lateral rotation, there was pain on active and passive motion and upon repetitive use; there was no additional loss of motion upon repetitive use.  Objective abnormalities included pain with motion and tenderness.  Muscles had no spasm, atrophy, guarding or weakness; there was no spasm, localized tenderness or guarding severe enough to result in an abnormal gait or spinal contour.  

Upon inspection of the spine, head position and posture was normal and there was symmetry in appearance.  The Veteran had an antalgic gait.  There was no gibbus, kyphosis, list, lumbar flattening/lordosis, scoliosis or reverse lordosis.  The detailed motor examination testing was 5/5 bilaterally for elbow flexion/extension, wrist flexion/extension, finger flexors/abduction and thumb opposition.  Muscle tone was normal and there was no atrophy.  The detailed sensory examination testing was 2/2 bilaterally for vibration, pain (pinprick), light touch and position sense of the upper extremities.  The detailed reflex examination was normal at 2+ bilaterally for biceps, triceps, brachioradialis and finger jerk.  There was no cervical spine ankylosis or thoracolumbar spine ankylosis.  The April 2005 X-ray, summarized above, was included in the report.  There were no significant effects on usual occupation due to the cervical spine condition and no effects on usual daily activities.  

The Veteran submitted private chiropractic and massage therapy treatment records from January through March 2009.  The diagnosis was cervical disc generation and cervical subluxation.  The Veteran complained of pain in his neck, shoulders and low back.  A January 2009 X-ray of the cervical spine found mild kyphoscoliosis of the cervical spine, degenerative discopathy with spondylosis of the adjacent endplates C5-C6 and C6-C7, and rotation of C2 body to the left.  The Veteran provided consistent complaints of pain and that work irritated his condition.  He reported that anti-inflammatories and yoga improved the condition.  The condition was worse at night, in the morning, and with sitting or standing 15 minutes.  Reflexes were reduced as 1+ (weak) bilaterally for biceps and triceps.  The radial nerve was noted to be 0 bilaterally.  There was peripheral sensitivity and motor was decreased.  January 2, 2009 range of motion testing of the cervical spine, in degrees, revealed flexion to 30; extension to 30; right and left lateral flexion to 20; and right and left lateral rotation to 40.   

The Veteran was afforded a VA cervical spine examination in February 2009.  The diagnosis was a remote cervical spine injury with mild degenerative disc disease.  The Veteran reported pain located at his posterior neck with numbness in the left arm.  Pain was constant and described as aching to sharp and as a level 6 out of 10 intensity.  The Veteran reported flare-ups which lasted 3 hours and were of a level 10 out of 10 in severity.  Flares were precipitated by sitting or standing for prolonged periods, including holding his head up for a prolonged period without head support.  Flares were alleviated by pain medication and rest (sitting or lying) with the head supported.  The examiner explained that the reported numbness in the Veteran's left arm was associated with a separate shoulder injury.  The Veteran could walk unaided, did not use any assistive devices and slept on a special pillow.  He had a limited range of mobility due to back pain and the examiner highlighted that it was not due to neck pain.  There was no history of falls and the Veteran was not unsteady.  For a description of the effects of the cervical spine condition on employment, it was noted that the Veteran was a software consultant and he sat at a computer for prolonged periods of time with the head unsupported, which as noted, resulted in flare-ups.  He could attend to daily activities.  

Upon physical examination, the Veteran was noted to be in no acute distress.  Range of motion testing, in degrees, resulted in forward flexion to 45; extension to 35; left lateral flexion to 40; right lateral flexion to 35; left lateral rotation to 70; and right lateral rotation to 80.  All range of motion testing had more pain at "extreme" range of motion.  The Veteran had constant pain in the posterior neck with an increase of pain at extreme range of motion.  There was no change in range of motion upon repeated and resisted testing of the spine and no additional limitation was noted due to factors such as pain, fatigue, weakness or lack of endurance.  As stated by the Veteran, there was mild tenderness on palpation of the posterior neck and pain on motion.  There was no spasm or guarding noted.  There were no postural abnormalities, fixed deformity (ankylosis) or abnormality of musculature of the back.  There was a preserved spinal contour and a normal gait.  Sensory was intact to light touch, vibration, and sharp/dull discrimination bilaterally in the upper and lower extremities.  The motor examination revealed no atrophy and strength at 5/5 bilaterally in the upper and lower extremities.  Deep tendon reflexes were normal at 2+ bilaterally.  There were no pathological reflexes noted.  

In a statement dated January 4, 2010, the Veteran felt his range of motion was worse than was indicated on his February 2009 VA examination.  It was becoming increasingly difficult to accomplish day-to-day activities due to spasms and weakness in his cervical spine.  He had to wake up earlier to prepare his neck for the day ahead.  Pain affected his quality of life through activities such as playing with his granddaughter, house and yard work and driving a car.  Sitting or standing too long was problematic.  He could not stand more than 15 to 20 minutes, which impacted him at places like a grocery line or the bank.  His profession as a trainer/facilitator required him to be on his feet for 8 to 10 hours per day.  By the end of the work day he could get no relief from the back and neck pain.  All he could do is lie on his back in bed for the rest of the day.  

The Veteran was afforded a VA cervical spine examination in February 2010.  The Veteran reported a constant pain with limited motion.  In the past 6 months he noticed his right arm was hurting and was told that he had nerve pain.  He described hypersensitivity to his right upper arm which was now turned into an ache that exhibited decreased sensation to the lateral distal deltoid region.  He described "episodes" where he could not move his neck or get comfortable because of a "sharp pain" going down his neck into his right arm.  He stated episodes occurred every two weeks and the sharp pain to his posterior neck lasted 10 to 15 minutes.  It was precipitated by various mild activities described as "electricity" down his right arm.  The course of the condition since onset was intermittent with remissions.  The Veteran was treated with medication and exercise; he had seen a chiropractor previously.  There were no side effects from current treatment and response to treatment was good.  

A review of systems revealed that the Veteran had no history of urinary incontinence, urgency, retention requiring catheterization, frequency or nocturia.  There was no fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms and pain.  The location and distribution of pain was a sharp pain to the posterior neck region.  Pain was sharp, severe, lasted minutes and occurred weekly to monthly.  There was radiation of pain and paresthesias down the right arm described as burning and numbing.  There were severe flare-ups of the condition which occurred every 2 to 3 weeks and lasted for hours.  Precipitating factors included certain movements and mild activity.  Alleviating factors were medication and rest.  There were no incapacitating episodes of spine disease.  There was no limitation to walking.  

Upon physical examination, the inspection of the spine revealed a normal posture, head position and symmetry in appearance.  Range of motion testing, in degrees, revealed flexion to 20; extension to 15; left and right lateral flexion to 20; left lateral rotation to 50 and right lateral rotation to 40.  There was objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations of range of motion.  The Veteran had a normal gait.  There was no abnormal spinal contour (gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis).  There was no ankylosis of the cervical or thoracolumbar spine.  There was no spasm, atrophy, guarding, weakness or pain with motion.  There was tenderness bilaterally.   There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or spinal contour.  

The detailed motor examination testing was 5/5 for elbow flexion/extension, wrist flexion/extension, finger flexors/abduction or thumb opposition.  The detailed sensory examination testing was normal bilaterally at 2/2 for vibration, pain (pinprick), light touch, and position sense.  The detailed reflex examination testing was normal bilaterally at 2+ for biceps, triceps and brachioradialis.  Imaging studies reflected no change since the April 2005 X-ray.  The Veteran was employed full-time and the effect on usual occupation due to cervical spine degenerative disc disease was noted to be significant due to decreased mobility and pain.  The Veteran had not lost any time during the last 12 month period.  The effect on usual daily activities was mild for chores and moderate for exercise.  

The Veteran was afforded a VA contract cervical and lumbar spine examination in May 2011.  The Veteran reported flare-ups of his neck reported as severe, daily and constant.  Physical activity caused flare-ups.  Pain medication alleviated flare-ups.  The estimated impairment on daily activities was moderate.  The Veteran could walk one mile and for duration of 30 minutes.  The Veteran experienced numbness and severe stiffness but no weakness due to the spine condition.  There was no surgery or hospitalizations related to the spine conditions.  

The inspection of the spine revealed a normal posture, gait, head position, spine curvature, symmetry in appearance, and symmetry and rhythm of spinal motion.  There was no ankylosis of the cervical or lumbar spine.  Range of motion testing, in degrees, revealed flexion to 40; extension to 25; left lateral flexion to 15; right lateral flexion to 10; left lateral rotation to 25 and right lateral rotation to 40.  Upon repetitive use testing, there was no additional loss in range of motion.  There was pain upon initial testing and after repetitive use but no fatigue, weakness, lack of endurance or incoordination.  There was painful motion and tenderness but no muscle spasm, effusion, instability, redness, heat, abnormal movement or guarding.  Sensory and motor testing was normal bilaterally for muscle strength, fine motor control and muscle tone.  Reflexes were normal at 2+ bilaterally for bicep and triceps.  

The upper extremity sensory examination was normal bilaterally for pinprick and position sense.  The lower extremity sensory examination had abnormalities in the left lower extremity for pinprick, and the Veteran had signs of IVDS of the lumbar spine.  A diagnosis was provided of IVDS of the lumbar spine involving the left sciatic nerve.  There were no signs of cervical IVDS.  There was no bladder or bowel dysfunction.  There was erectile dysfunction but it was not secondary to the spine condition, it had an unknown etiology.  The Veteran was diagnosed with status-post cervical spine injury with residual painful motion and tenderness and degenerative disc disease of the cervical spine.  There was a moderate effect on the Veteran's usual occupation and daily activities with daily pain and difficulty performing rigorous physical activity.  

The Veteran submitted a statement in June 2011 regarding symptoms of his lumbar and cervical spine conditions.  The Veteran reported problems with motion and daily activity and that his condition was progressively worse.  He provided consistent statements of trouble sitting and standing.  He reported that if he remained sitting or standing in one position over 30 minutes, he would be immobile for days.  He was unable to walk longer than 15 minutes.  House cleaning, mowing the lawn, gardening, and grocery shopping and driving a car caused him discomfort and pain for weeks.  He had stomach pain due to pain medications which he took more medication to treat.  He reported that he was unemployed and unable to maintain employment because of his back and neck.  He lost pay due to time lost due to back and neck pain.  

The Veteran was afforded a VA spine examination in June 2012.  The Veteran described a long history of neck pain.  He reported daily neck pain and an area of increased sensitivity and tingling of the medial aspect of his left arm.  The Veteran reported flare-ups occurred about 1 to 2 days per month and that he was unable to go to work due to his neck.  He rested at home but was able to manage all of activities of daily living.  

Upon physical examination, range of motion testing, in degrees, resulted in flexion to 45 or greater, with pain at 35; extension to 25, with pain at 20; right lateral flexion to 30, with pain at 25; left lateral flexion to 25, with pain at 20; right lateral rotation to 55, with pain at 50; and left lateral rotation to 45, with pain at 40.  Upon repetitive use testing, there was no additional limitation in range of motion.  There was no functional loss and or functional impairment of the cervical spine.  The Veteran had localized tenderness or pain to palpation of the joints/soft tissue of the cervical spine.  There was no guarding or muscle spasm.  Muscle strength testing was normal at 5/5 for elbow flexion/extension, wrist flexion/extension, and finger flexion/abduction.  There was no muscle atrophy.  The reflex examination was normal at 2+ bilaterally for biceps, triceps and brachioradialis.  

The sensory examination was normal bilaterally for the shoulder area, inner/outer forearm and hand/fingers.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities such as bowel or bladder problems.  The Veteran did not have IVDS of the cervical spine.  The Veteran did not us assistive devices.  Imaging studies documented arthritis (degenerative joint disease).  The examiner observed the Veteran's contentions of left arm hyperesthesia but explained that with normal bilateral upper extremity strength, sensation and reflexes, his left medial arm hyperesthesia did not fit the pattern of radiculopathy; the Veteran did not have radiculopathy.  

The Veteran's condition impacted his ability to work as he missed 1 to 2 days per month due to neck flare-ups.  He was able to perform his duties in corporate instruction when not having a flare-up.  The VA examiner noted that the Veteran's back, neck and stomach condition flare-ups did cause him to miss time at work but they did not render him unemployable in his current position because he was currently employed.  The back and neck condition would prevent the Veteran from doing physically demanding work due to the likelihood of increased pain and flare-ups.  

VA treatment records reflect an August 2014 MRI of the cervical spine with an impression of multilevel degenerative changes and no significant central canal narrowing at any level.
The Veteran testified at a hearing in July 2015 regarding cervical spine symptoms.  The Veteran reported treatment by the VA which included muscle relaxers and pain medication.  He described limitation of motion which made it hard to look over his right shoulder.  He was an instructor and after a full day on his feet he noticed that symptoms increased.  Sometimes he had classes that lasted 2 to 3 or 3 to 4 days.  He has had to cancel a class after day one of standing because it was so bad he felt it was incapacitating and he had to lie down.  He had missed about 3 weeks of work in the prior 12 months.  In previous years, he had missed about 2 weeks of work.  He reported that he was prescribed bedrest by a physician.  He was unable to pinpoint what caused his flare-ups.  He felt his symptoms had worsened since his last VA examination.  His condition affected daily activities because sometimes his condition required him to lie down and his pain medication "knocked" him out.  He could not take the medicine and go to work.  When he took the medication he felt better and stayed home from work.  He could not mow the lawn.  If he was folding laundry he had to take rests if it started to hurt.  He walked his dog and some days he could not do it.  Driving caused pain.  

A December 4, 2015 chiropractic note summarized an August 7, 2014 MRI of the cervical spine.  The cervical spine had moderate tenderness of the lower cervical spine, worse on the left lower cervical.  There was moderate hypertonicity along the musculature to the posterior shoulder and there were facet findings at C5-T1.  There were trigger points in the trap levator scapulae muscle on the left.  Crepitus and pain were reported on active range of motion.  Nerve root testing was negative.  Facet and shoulder depressor were positive.  The diagnosis was chronic mechanical and myalgic findings in the cervical spine with evaluation and diagnostic findings of cervical degenerative changes.  

In light of the Veteran's testimony regarding a worsening, the Board requested an updated VA examination of the Veteran's cervical spine from the AOJ in a November 2015 remand.

The Veteran was afforded a VA contract cervical spine examination in February 2016.  The Veteran was diagnosed with residuals of a cervical spine injury with degenerative disc disease.  The Veteran complained of a lot of pain which was worse when lying down or prolonged standing.  He could no longer mow his lawn and missed work sometimes.  He had limited mobility and numbness in his left fourth and fifth fingers.  He reported decreased motion secondary to stiffness, self-restriction and pain.  The Veteran took medication for his condition.  Flare-ups of increased pain occurred about two times per month and he rested when it occurred.   

Upon physical examination, range of motion testing, in degrees, resulted in forward flexion to 30; extension to 35; right lateral flexion to 20; left lateral flexion to 35; right lateral rotation to 60 and left lateral rotation to 35.  The range of motion itself did not contribute to functional loss.  The description of pain was pain noted on examination and caused functional loss.  Upon range of motion testing, left lateral flexion and left lateral rotation exhibited pain.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  There was no evidence of pain with weight bearing.  Repetitive use testing was conducted with at least three repetitions.  There was no additional loss after three repetitions.  The Veteran was not being examined immediately after repetitive use over a period of time or a flare-up but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain limited functional ability with repeated use over time but the examiner was unable to describe it in terms of range of motion.  The Veteran did not have guarding or muscle spasm of the cervical spine.  Additional factors contributing to disability included less movement than normal.  

Muscle strength testing was 5/5 bilaterally for elbow flexion/extension, wrist flexion/dorsiflexion and finger flexion/abduction.  There was no muscle atrophy.  Deep tendon reflexes testing resulted in normal findings at 2+ bilaterally for bicep, triceps and brachioradialis.  The sensory examination was normal bilaterally for light touch of the shoulder area, inner/outer forearm and hand/fingers.  The Veteran did not have any radiculopathy.  There were no other neurologic abnormalities or findings related to a cervical spine condition.  There was no ankylosis.  The Veteran did not have IVDS of the cervical spine.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Imaging studies were not conducted.  The Veteran's condition was noted to impact his ability to work as the Veteran reported missing several days of work per month.  There were no physical limitations noted that precluded work activities.  The Veteran was currently working full-time.  The reported symptoms did not meet the criteria for IVDS.  There was no specific dermatomal pattern in his arm and his symptoms were more consistent with a peripheral ulnar nerve condition than a neuropathy.  

A March 2016 imaging study of the cervical spine had an impression of no acute cervical spine osseous injury and multilevel spondylosis changes, advanced for age.

Analysis

The Veteran contends that his cervical spine condition is entitled to a rating in excess of 10 percent prior to February 17, 2010 and a rating in excess of 20 percent thereafter.  

After resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 20 percent rating, but no higher, effective January 2, 2009.  That is the date that a private treatment record reflected flexion to 30.  Prior to that date, the Veteran's forward flexion was to 45 degrees, at worst, with pain.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, was not shown, prior to January 2, 2009.

For the period beyond January 2, 2009, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  The Veteran's forward flexion was to 20 degrees, at worst, with pain.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, has not been shown.  Thus, the criteria more closely approximates a 20 percent rating, but no more.   

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 10 percent prior to January 2, 2009; and 20 percent thereafter is appropriate for the Veteran's cervical spine condition.  

For the entire period on appeal, the Veteran has repeatedly been found to have useful motion of the cervical spine.  Further, there is no evidence showing that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Thus, the Veteran's symptoms to do meet the rating criteria for a higher rating under the general rating criteria for disabilities of the spine.

The Board has also considered whether the Veteran is entitled to a rating in excess of 10 percent prior to January 2, 2009; and 20 percent thereafter under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has self-reported having incapacitating episodes and testified to having doctor prescribed bedrest.  The Board notes that the Veteran's self-reports of incapacitating episodes are not within the definition of an "incapacitating episode" for rating purposes.  To the extent the Veteran is competent to report having doctor prescribed bedrest, there is no indication that the Veteran had any bedrest with a total duration of at least 2 weeks prior to January 2, 2009 for a 20 percent rating; or of at least 4 weeks thereafter, for a higher 40 percent rating.  Significantly, there was no indication of any incapacitating episodes due to cervical IVDS in any of the six VA examinations from 2008, 2009, 2010, 2011, 2012 and 2016.  Further, private and VA treatment records do not reflect any doctor prescribed bedrest.  As such, the Veteran's symptoms do not meet the criteria for a higher rating due to incapacitating episodes at any time during the appeal period.  

The Veteran is not entitled to separate ratings for any neurological manifestations at any time during the appeal period such as bladder or bowel impairment.  The evidence does not demonstrate any neurological disorder associated with the Veteran's cervical spine disability.  

In this regard, the Board observes that the Veteran has a current diagnosis of erectile dysfunction; however, the VA examiner in May 2011 specifically indicated that it was unrelated to the Veteran's cervical spine condition.  

The Board acknowledges the Veteran's symptoms of radiating pain to the bilateral upper extremities, paresthesia, and numbness (including numbness in the hands/fingers) and a few instances of positive findings from private records such as a positive Soto hall test from April 2006 and reduced reflexes at 1+ in chiropractic records from 2009.  However, such findings have not been attributed to the Veteran's service-connected cervical spine disability.  Testing of sensory, muscle and reflexes were normal in all six VA examinations during the appeal period from 2008, 2009, 2010, 2011, 2012 and 2016.  Further, none of the examiners provided a diagnosis of upper extremity radiculopathy.  The June 2012 and 2016 VA examiners specifically indicated that the Veteran did not have radiculopathy.  Thus, separate compensable ratings for upper extremity radiculopathy attributed to the Veteran's service-connected cervical spine disability are not warranted.  

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an initial increased rating in excess of 10 percent prior to January 2, 2009 for the Veteran's service-connected cervical spine condition and in excess of 20 percent thereafter.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  

Extraschedular considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected cervical spine.  The Veteran's complaints of constant neck pain were considered during range of motion testing performed during the course of the appeal.  Range of motion findings, to include consideration of Deluca factors such as pain and stiffness, are contemplated by the rating schedule.  The Board specifically considered the Veteran's complaints of neck pain, stiffness, and painful motion when awarding the 10 and 20 percent schedular ratings for the entire period on appeal.  These symptoms are contemplated in the schedular criteria for the current 10 and 20 percent schedular ratings.  The evidence does not show any cervical spine ankylosis.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for multiple disabilities, to include his lumbar spine, left sciatic nerve, and a duodenal ulcer.  There is no additional impairment that has not been attributed to a specific service-connected disability; all of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Of note, the Board observes that the Veteran has indicated that his stomach is irritated from the medication he takes for his service-connected neck and back.  However, the Veteran has not been diagnosed with a separate gastrointestinal disability that has been related to medication he takes for a service-connected disability.  Moreover, the Veteran is currently receiving a 10 percent rating for his duodenal ulcer and a 40 percent rating for his lumbar spine, which are not on appeal.  Thus, there is no evidence of any additional impairment that has not been attributed to a specific service-connected disability.  The evidence does not indicate that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Court has held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that the Veteran has alleged that he cannot work due to his service-connected neck and back disability.  However, in a November 2012 rating decision, the Veteran was denied entitlement to a TDIU and did not appeal that decision.  Moreover, the Veteran testified that he was employed as a trainer during his July 2015 Board hearing and the Veteran was noted to be employed full-time during his June 2012 and February 2016 VA examinations.  The Board finds it significant that none of his VA examinations or medical evidence of record reflect that he has been precluded from maintaining substantially gainful employment as the result of his service-connected cervical spine.  Although he might miss work on occasion, which is reflected in the assigned 10 and 20 percent ratings noted above, he has not been shown to be unemployable.  As such, additional consideration of the Veteran's entitlement to a TDIU is not warranted at this time.









	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to January 2, 2009, entitlement to a rating in excess of 10 percent for the Veteran's cervical spine disability is denied. 

Effective January 2, 2009, entitlement to a rating of 20 percent, but no higher, for the Veteran's cervical spine disability is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


